FILED
                            NOT FOR PUBLICATION                              JUL 27 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30248

              Plaintiff - Appellee,               D.C. No. 1:10-cr-00098-RFC

  v.
                                                  MEMORANDUM *
BERT TRAVIS LITTLE OWL,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                             Submitted July 17, 2012 **

Before:       SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Bert Travis Little Owl appeals from the 168-month sentence imposed

following his jury-trial conviction for aggravated sexual assault, in violation of 18

U.S.C. §§ 1153(a) and 2241(c). We have jurisdiction under 28 U.S.C. § 1291, and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Little Owl contends that the district court erred by basing his sentence on the

false presumption that he had committed other sexual offenses. This contention is

belied by the record.

      Little Owl also contends that his sentence is substantively unreasonable

because it does not reflect his medical needs or his history and personal

characteristics. Under the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors, the sentence is substantively reasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                   11-30248